Citation Nr: 0010436	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with hypertension and status 
post bypass surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1972 and from June 1985 to December 1988.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO granted entitlement to service connection for 
arteriosclerotic heart disease with hypertension and status 
post bypass surgery with assignment of a 100 percent 
evaluation effective from August 17, 1994, and 30 percent 
from August 1, 1995; and kidney stones and cervical arthritis 
each with assignment of noncompensable evaluations.  The RO 
also denied the claim of entitlement to service connection 
for right ankle sprain as not well grounded.

In August 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a right ankle disorder 
as not well grounded, and remanded the issues of entitlement 
to increased evaluations for heart disease, kidney stones, 
and cervical arthritis to the RO for further development and 
adjudicative actions.

In April 1999 the RO affirmed the 30 percent and 
noncompensable evaluations respectively for heart disease and 
kidney stones, discontinued the noncompensable evaluation for 
cervical arthritis effective November 23, 1998, granted 
service connection for degenerative disc disease of the 
cervical spine with assignment of a 30 percent evaluation 
effective November 23, 1998, and denied entitlement to 
service connection for impotence.

In June 1999 the veteran advised that he was satisfied with 
the evaluations for degenerative disc disease of the cervical 
spine and kidney stones and that these claims were no longer 
at issue on appeal.  He continued to express disagreement 
with the continued 30 percent evaluation for his heart 
disease.  He did not file a notice of disagreement with the 
denial of entitlement to service connection for impotence; 
accordingly, this claim is not considered part of the current 
appeal.  

In December 1999 the RO affirmed the 30 percent evaluation 
for arteriosclerotic heart disease with hypertension and 
status post bypass surgery, and denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  A notice of disagreement 
with the RO's denial of entitlement to a TDIU has not been 
filed; accordingly, this claim is not considered part of the 
current appeal.



The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

1.  The veteran's heart disease may be described as following 
a typical occlusion or thrombosis, or with history of 
substantiated anginal attack and ordinary labor feasible; or 
a workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  The veteran's heart disease may not be described as 
following typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated anginal 
attacks, with more than light manual labor not feasible; or 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with hypertension and status 
post bypass surgery have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7005-7017 (effective prior to January 12, 1998);  38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7005-7017; 62 Fed. Reg. 65207-
65224 (Dec. 11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document treatment of the veteran for 
elevated blood pressure, heart enlargement, chest pain, etc..

Private medical records show the veteran was hospitalized in 
June 1994 for a subendocardial inferolateral myocardial 
infarction.  He was found to have severe triple vessel 
coronary artery disease with preserved left ventricular 
systolic function.  He underwent complete surgical 
revascularization.  His postoperative course was largely 
uneventful.  A post hospital discharge examination concluded 
in findings of coronary artery disease, status post coronary 
artery bypass grafting following an inferolateral 
subendocardial myocardial infarction, postoperative 
pleuritis, chest discomfort, and hyperlipidemia.  Follow-up 
records of care dated in July and September contain similar 
findings.

VA conducted a cardiology examination of the veteran in 
December 1994.  He reported hospitalization in June 1994 
after severe chest pain.  He reported currently exercising 
one hour and ten minutes a day doing approximately two miles 
on a treadmill and the remainder of the time with weights and 
bicycles.  He stated that he was advised he had done well on 
his last treadmill test.  He reported having elevated blood 
pressure since 1980.  

On examination blood pressure was 154/90.  Pulse was 61 and 
respirations were 18.  On auscultation of the heart there was 
a normal sinus rhythm of 60 with no murmurs.  The point of 
maximal impulse was in the fifth interspace, midclavicular 
line.  The examination diagnosis was arteriosclerotic heart 
disease, inferolateral endocardial myocardial infarction, 
post coronary triple bypass with good exercise tolerance.  An 
electrocardiogram (EKG) disclosed normal sinus rhythm, left 
anterior fascicular block, and a T wave abnormality with 
inferolateral ischemia to be considered.  The EKG was 
considered abnormal.

VA conducted a cardiovascular examination of the veteran in 
July 1996.  He reported having ongoing chest pains with no 
specific pattern and occasionally when he is in bed.  The 
pain was usually light and had no radiation.  It was not 
associated with shortness of breath or diaphoresis.  The pain 
usually lasts for a few seconds to half a minute.  When the 
pain gets stronger he uses a sublingual Nitroglycerin tablet.  
He had taken his last tablet one month before.  He had 
probably taken 15 during the last two years.  He had 
shortness of breath on his daily physical activities, no 
orthopnea or paroxysmal dyspnea.  He was sleeping with one 
pillow.  He denied palpitations, headaches, dizziness or 
intermittent claudication of the lower extremities.  There 
was questionable pedal edema.

On examination the chest was somewhat obese, symmetric, and 
there was a well healed 12 inch surgical scar in the midline, 
the residual of a three vessel coronary artery bypass graft 
in June 1994.  The cardiac silhouette did not appear to be 
enlarged by percussion and the heart had a regular rhythm 
with a rate of 56 beats per minute.  The first and second 
heart sounds were unremarkable.  There was no S3 or S4.  
There were no murmurs, rubs, or gallops.  There were no signs 
of congestive heart failure.  The jugular veins were not 
distended with the veteran in a supine position.  

The carotid, radial and posterior tibialis pulses were well 
palpable bilaterally.  The dorsalis pedis pulses were weakly 
palpable.  No bruits were heard over the carotid arteries.  
Blood pressure was 166/96.  Pulse was 56 and regular.  
Repeated blood pressure was 159/90 and pulse was 72 and 
regular.  The respiratory rate was 18.  The lungs were clear 
posteriorly and anteriorly.  There was no evidence of 
peripheral edema, cyanosis or clubbing of the fingers.  The 
examination diagnoses were arteriosclerotic heart disease, 
history of acute myocardial infarction in June 1994, coronary 
artery disease, status post three coronary artery bypass 
graftings in June 1994, and hypertension on therapy, poor 
control.  A chest x-ray disclosed no acute cardiopulmonary 
disease.  The veteran was status post coronary artery bypass 
graft.  Chronic interstitial changes were present.  The EKG 
was noted to be abnormal.

Associated with the claims file is a substantial quantity of 
VA, private and military medical facility records including 
references to treatment and examination of the veteran for 
heart disease during the 1990's.  

VA conducted a cardiology examination of the veteran in 
November 1998.  The examiner noted that the claims file had 
been reviewed.  The veteran related that since his previous 
surgery he still had angina on the average of 10 to 15 times 
per year, and was taking Nitroglycerin 10 to 15 times per 
year.  He stated that the angina had no pattern, and that it 
was not getting worse.  It was not brought on by any 
activity.  He walked one to three miles per day without any 
difficulty, without getting any angina, nor did he have 
intermittent claudication.  Zocor was controlling his 
previously high cholesterol.  He had no problem with his 
legs.  Transient ischemic attacks occurring during the period 
of 1991-1992 had not recurred.  He was currently unemployed 
and had worked in computer data input for a couple of months 
at most.  Angina did not have any pattern and was not getting 
any worse.  It was not brought on by activity.  The veteran 
stated he was able to walk one to three miles per day without 
any difficulty.  

On examination the veteran was reported as moderately obese.  
Blood pressure in the sitting, recumbent, and standing 
positions was 140/90 with a heart rate of 60 and respiration 
of 12.  Carotid arteries pulsated equally well.  There was no 
bruit heard.  The lungs were clear to auscultation and 
percussion.  There were no rales, rhonchi, or wheezes.  There 
was normal sinus rhythm of the heart.  There were no murmurs, 
friction rub, or extrasystoles.  There was a transternal 
surgical scar which was well healed, without any keloid or 
contractures.  There was 2+ pitting edema of both lower 
extremities.  There were good peripheral pulses in the 
dorsalis pedis and posterior tibialis.  The pertinent 
examination diagnoses were hypertension, mild to moderate; 
arteriosclerotic cardiovascular disease with transient 
ischemic attack in 1991; acute myocardial infarct in 1994 
with subsequent aortocoronary bypass times 3 with persistent 
angina since the aortocoronary bypass on the average of 10 to 
15 times per year, METs 5-6, and hyperlipidemia, controlled.  
An EKG showed impressions of normal left ventricular size 
with mildly depressed left ventricular systolic function, 
mild mitral regurgitation, and mild aortic regurgitation.

A February 1999 VA medical record shows hypertension was 
considered well controlled.

A March 1999 VA examination report shows blood pressure was 
140/80 on two different readings.  The carotid arteries 
pulsated equally well.  No bruit was heard.  The lungs were 
clear to auscultation and percussion.   There were no rales, 
rhonchi, or wheezes.  The heart demonstrated normal sinus 
rhythm.  There were no murmurs, friction, rub, or 
extrasystoles.  Rate was 74.  The pertinent examination 
diagnosis was coronary artery disease secondary to 
atherosclerosis, with angina on average of two to three times 
per week mostly on activity.

A March 1999 VA genitourinary examination report shows the 
veteran reported that during service he worked as an aircraft 
maintenance man, and engaged in the same occupational 
activity after leaving service.  He had not been working for 
the past year due to environmental conditions, not his 
general health problem.

A June 1999 outpatient treatment report shows blood pressure 
was 140/86.  Examination of the heart disclosed S1 and S2 at 
the left sternal border with no murmurs.  The lungs were 
clear.  The pertinent diagnosis was coronary artery disease, 
status post coronary artery bypass graft.

In a July 1999 statement the veteran stated that he should be 
entitlement to a TFIU because of the disabling manifestations 
of his service-connected heart disease.

In October 1999 the RO forwarded to the veteran an 
application for increased compensation based on 
unemployability (VA-Form 8940) in response to his claim for a 
TDIU.  The veteran failed to complete and return the 
application.  As the Board noted earlier, the RO denied the 
veteran's claim for a TDIU because it was unable to determine 
where he was unemployable in view of his failure to complete 
and return the application.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the Cardiovascular System was amended 
effective July 12, 1998. 62 Fed. Reg. 65207-65224 (1999).  
Thus, the regulatory criteria governing the evaluation of the 
appellant's cardiovascular disease changed while his claim 
was pending.



Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations in effect prior to January 12, 
1998, a 100 percent evaluation was provided for coronary 
artery bypass for 1 year following bypass surgery.  
Thereafter, a rating was assigned as for arteriosclerotic 
heart disease with a minimum rating of 30 percent.

Note: Authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion.

Note: The 100 percent rating for 1 year following bypass 
surgery will commence after the initial grant of the 1-month 
total rating assigned under §4.30 following hospital 
discharge.  38 C.F.R. § 4.104; Diagnostic Code 7017.

A 100 percent evaluation may be assigned for arteriosclerotic 
heart disease during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  After 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
evaluation may be assigned following a typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, with more 
than light manual labor feasible.  A 30 percent evaluation 
may be assigned following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
with ordinary labor feasible.

Note: Authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion.  38 C.F.R. 
§ 4.104; Diagnostic Code 7005.





The current version of the Ratings Schedule provides a 100 
percent evaluation for coronary artery bypass surgery for 
three months following hospital admission for surgery.  
Thereafter, and for arteriosclerotic heart disease or 
documented coronary artery disease, a 100 percent evaluation 
may be assigned for chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

A 60 percent evaluation may be assigned for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 30 percent evaluation may be assigned when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

A 10 percent evaluation may be assigned when a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  38 C.F.R. § 4.104; 
Diagnostic Code 7005-7017.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set froth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (1999).

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the veteran's claim for an 
evaluation in excess of 30 percent for his heart disease is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his heart disease (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the August 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

After a comprehensive review of the entire evidentiary 
record, the Board finds there exists no basis upon which to 
predicate entitlement to an evaluation in excess of 30 
percent for the veteran's service-connected cardiovascular 
disease.  In this regard, the Board notes that application of 
the criteria, either previous or amended, provide no basis 
for assignment of an evaluation in excess of the 30 percent 
evaluation currently assigned.  

As the Board reported earlier, the RO assigned the veteran a 
100 percent evaluation for his heart disease upon granting 
service connection and such total evaluation remained 
effective for one year prior to reduction to 30 percent which 
is consistent with the minimal evaluation provided under the 
previous criteria for coronary artery bypass surgery under 
diagnostic code 7017.  The 30 percent evaluation also 
reflected the evaluation under diagnostic code 7005 which 
contemplates arteriosclerotic heart disease with typical 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attack and ordinary manual labor 
feasible.

The evidentiary record since August 1, 1995, since the 30 
percent evaluation has been effective, is consistent with a 
history of substantiated anginal attack, and there has been 
no evidence that ordinary manual labor is not feasible.  For 
the next higher evaluation under the previous criteria it is 
necessary that more than light manual labor not be feasible 
along with a history of substantiated anginal attack.  Again, 
there is no doubt that the veteran does suffer from chest 
pain; however, there is no evidentiary showing of inability 
of the veteran to perform light manual labor.  

As the Board noted earlier, the veteran has not responded to 
the RO's inquiry as to occupational experience pursuant to a 
claim he filed for unemployability.  

The March 1999 VA genitourinary examination report shows the 
veteran had not been working during the prior year because of 
environmental conditions, not because of his health.  In the 
absence of any showing of inability to perform more than 
light manual labor, the Board finds no basis for assignment 
of the next higher rating under the previous criteria.

As the Board noted earlier, the criteria for evaluation of 
cardiovascular diseases were amended during the course of the 
veteran's appeal.  Accordingly, the veteran is entitled to 
application of the current criteria to his claim, but not 
prior to their effective date.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The revision of the cardiovascular system rating criteria 
effective January 12, 1998, incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents or METs at which cardiac 
symptoms develop.  The Board further observes that METs are 
measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contraindication such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, "the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable."  62 Fed. Reg. 65211 (Dec. 11, 
1997).

The veteran's level of physical activity or workload has been 
reported as 5-6 METS or metabolic equivalents.  His current 
30 percent evaluation under the revised criteria under 
diagnostic code 7005-7017 contemplates a workload of greater 
than 5 METs but no greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram or 
X-ray.  

In order to warrant the next higher evaluation of 60 percent, 
the record must show more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

Considering the criteria for the 60 percent evaluation, the 
Board notes that acute congestive heart failure has not been 
demonstrated.  The veteran's workload of metabolic 
equivalents has been reported as 5-6 METS.  

His workload of METS must be greater than 3 but not greater 
than 5.  The 60 percent evaluation requires left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 
The November 1998 and April 1999 EKGs disclosed a normal left 
ventricular size with mildly depressed left ventricular 
systolic function and no evidence of an ejection fraction of 
30 to 50 percent.  Thus, it can readily be seen that the 
amended criteria for the next higher evaluation of 60 percent 
have not been met.

Overall, the Board's review of the record shows that while 
the veteran's blood pressure was previously reported as 
poorly controlled, the most recently dated clinical 
documentation shows that it is under good control and has 
been reported as mild to moderate in nature.  Transient 
ischemic attacks were reported in 1991-1992 and have not 
recurred.  Undoubtedly the veteran continues to experience 
chest pain or anginal attacks which are contemplated in his 
current 30 percent evaluation.  Despite the continuance of 
anginal attacks, the veteran himself has stated that they are 
not getting worse and are not brought on by activity.  He is 
able to walk one to three miles per day with no anginal pain.  
His lack of employment has not been attributed to his health 
problems, but environmental conditions.

Residual scarring from the veteran's 1994 cardiovascular 
surgery has repeatedly been reported as well healed.  The 
scarring has not been reported as poorly nourished or 
repeatedly ulcerated, tender and painful on objective 
demonstration, nor productive of limitation on function.  


Accordingly, there exists no basis upon which to predicate 
assignment of a separate compensable evaluation for residuals 
scarring.  38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 
7805.

As the Board noted earlier, the current appeal concerns the 
initial grant of service connection for heart disease.  The 
initial evaluation was 100 percent.  Accordingly, August 1, 
1995 is the relevant date for consideration of staged ratings 
as it is the date of reduction to 30 percent for the 
appellant's heart disease.  As there is no basis upon which 
to predicate assignment of an increased evaluation, 
assignment of staged ratings is not for application.  
Fenderson, supra.

In view of the foregoing discussion, the Board finds that no 
question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
heart disease under either the previous or current amended 
criteria.  38 C.F.R. § 4.7.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for heart disease.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss those criteria in light of his 
claim.

The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presumed which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The record shows that subsequent to the veteran's 
cardiovascular surgery in June 1994, there has been no need 
for additional inpatient care.  The veteran continues with 
outpatient treatment.  He is unemployed, but not because of 
his heart disease.  His unemployment has been reported as due 
to environmental conditions.  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of severity of his 
heart disease.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with hypertension and status 
post bypass surgery is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


